Title: John Quincy Adams to Louisa Catherine Johnson, 12 November 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague November 12. 1796.
          
          I received by the last Post, two Letters from your Pappa, my amiable friend, and looked in vain for a line from you. Not a syllable even to tell me you were well. I found indeed from your Pappa’s Letters that you had not at their date received my last, and therefore upon the rigour of etiquette, you were not obliged to write. I shall not complain, and attribute your silence rather to your usual aversion to writing, than to any remains of the temper which I was sorry to observe in your last Letter.
          This Circumstance however, painful in itself, was rendered still more so by its concurrence with the tenor of my letters from America received at the same time. They lengthen the prospect of my detention here, and deprive me almost entirely of the hopes I had so fondly indulged of meeting you before your Pappa’s return to America. The protraction of the time during which we must still be separated from each other, is a severe disappointment, and at present I have only to comfort myself with the hope that it will not be of long continuance. The residence of any part of Europe possesses very few attractions to my mind. A continual impulse directs my inclinations towards my own Country, and when you shall be there, it will be the center of all my affections; I shall therefore have the settled determination to shorten my continuance in Europe as much as possible, and upon the first moment when I shall be able consistently with my duty to my Country, to you and to my own affairs, I shall seize it with eagerness to share with you an humble but a contented lot.
          When a course of Events occurs which disappoints our wishes, it is a consolation to consider the circumstances in our lot which tend to alleviate the pain of disappointment.— I endeavour therefore to comfort myself with the consideration that although we must still delay the moment of our destined union it will eventually be formed in a situation which will require no subsequent sacrifices. That it will not expose us to form habits of attachment to the empty

baubles of a life connected with Courts. That you will in the interval become acquainted with the manners and habits of the People among whom the residue of your life is to be past, and will habituate yourself to them in such a manner, as not to remember with regret the idle unsubstantial pageantry of Europe. You will therefore find it easier to acquiesce and make yourself happy under the unambitious and unpretending style of life, which will be necessarily the lot of the companion to a Man, not gifted by Fortune, and determined to live Independent.— This consolation of Reason cannot indeed satisfy the Heart, but it contributes to silence its complaints.
          Without you, I am indeed fully sensible that all society will be insipid to me; I go but little into it here, and purposely avoid the public assemblies, balls and other parties where I should certainly find less satisfaction than I do alone with my books and the remembrance of you. To reading I have since my return here devoted more of time than ever. Indeed almost the whole that I have at my own disposal.— As my inclination leads me to believe that there is an heaviness of absence, to you too, I persuade myself that you also employ your leisure in acquiring the ornaments of an elegant mind, and I yet flatter myself with the hope that you will surmount altogether your aversion to writing, and prove by a frequent and interesting correspondence, that your own well adapted efforts have happily seconded the excellence of your natural understanding. Thus we shall both beguile in a great measure the tediousness of inevitable absence, by the consciousness of its rendering us continually more worthy of each other.
          Adieu my lovely friend. I remain with invariable affection your / tenderest friend.
          
            A.
          
        